           Case 3:20-cv-01042-VC Document 11 Filed 07/25/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  GARRED F. NORMAN,                                 Case No. 20-cv-01042-VC
                 Plaintiff,
                                                    ORDER OF DISMISSAL
           v.

  THE STATE BAR OF CALIFORNIA, et
  al.,
                 Defendants.

        The deadline has passed for the plaintiff to file an amended complaint. See Dkt. No. 10.

Accordingly, the case is dismissed with prejudice. The Clerk of the Court is directed to close the

case.

        IT IS SO ORDERED.

Dated: July 25, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
